DETAILED ACTION
Claim Status

Claims 1-20 and 22-25 are pending, with claims 1, 11 and 16 being independent.
Claim 16 has been amended. 
Claim 21 has been cancelled without prejudice or disclaimer. 
Claims 1-15, 22-23 and 25 have been withdrawn as they encompass non-elected species.
Claims 16-20 and 24 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Amiotti et al. (US 20050230691 A1) in view of Krames et al. (US 20060011935 A1) and Jung et al. (US 20140368107 A1).

Regarding independent claim 16, Amiotti et al. teach, “A semiconductor light-emitting device (400, fig. 4; ¶¶ 0043-0047), comprising: 
a semiconductor component (406) including: 
…………
an adsorbent material (418) …
……”.
But Amiotti et al. are not explicit on the provision of wherein
the semiconductor component including: 
a semiconductor structure including: 
a laminate structure including: 
a first conductive semiconductor layer, 
a light-emitting layer formed on said first conductive semiconductor layer, and 
a second conductive semiconductor layer which is formed on said light-emitting layer and which has a conductivity type different from that of said first conductive semiconductor layer, and 
an electrode structure formed on at least one selected from the group consisting of said first conductive semiconductor layer and said second conductive semiconductor layer, said laminate structure having a non-electrode region which is located on at least one selected from the group consisting of said first conductive semiconductor layer and said second conductive semiconductor layer and which is not provided with said electrode structure thereon; and


the “semiconductor component including: 
a semiconductor structure including: 
a laminate structure including: 
a first conductive semiconductor layer (10), 
a light-emitting layer (11) formed on said first conductive semiconductor layer (10), and 
a second conductive semiconductor layer (10) which is formed on said light-emitting layer (11) and which has a conductivity type different from that of said first conductive semiconductor layer (¶ 0047), and 
an electrode structure (14, 15) formed on at least one selected from the group consisting of said first conductive semiconductor layer (10) and said second conductive semiconductor layer (10), said laminate structure having a non-electrode region (see annotation) which is located on at least one selected from the group consisting of said first conductive semiconductor layer (10) and said second conductive semiconductor layer (10) and which is not provided with said electrode structure thereon (14, 15); and”

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Amiotti et al. and Krames et al. to include the P-N conductivity layers, active layer and electrodes according to the teachings of Krames et al. as these features are conventional.


    PNG
    media_image1.png
    585
    785
    media_image1.png
    Greyscale


Regarding the limitation “an adsorbent material disposed at said non-electrode region”, modified device of Amiotti et al. in fig. 4 with the LED of Krames et al. having a non-electrode region, this is easily seen that the adsorbent material (418) disposed at said non-electrode region (see annotation).
Regarding the limitation, the “adsorbent material having a greater adsorption capability for an aerosol-type pollutant than an adsorption capability for the aerosol-type pollutant of the electrode structure so as to inhibit said electrode structure from adsorbing the aerosol-type pollutant, wherein said adsorbent material is selected from the group consisting of a graphene, an activated carbon, and a combination thereof”  Amiotti et al. teach the “getter material” 418 is to adsorb “contaminants such as moisture, oxygen, etc” (¶ 0047) and “The material of the getter can be a metal, metal compound (e.g., reduced metal oxide), non-metallic compounds, zeolites, certain plastics etc., that are effective to sorb contaminants from the controlled atmosphere.” Popular “non-metallic compounds” in the semiconductor area to adsorb moisture, oxygen are activated carbon, graphene etc. Prior art Jung et al. teach a similar structure (fig. 1-3), wherein the adsorbent material 10 disposed on OLED device 30 and adsorbent material 10 comprises Graphene (¶¶ 0030-0055).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention was made to select graphene as the getter material of Amiotti et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 
Now, as the claimed device and the prior art use same material ‘graphene’ as adsorbent material, this is naturally recognized that the adsorbent material of Amiotti et al., should have the same property to the claimed one. See MPEP § 2112.01. Thus the adsorbent material of modified device of Amiotti et al., Krames et al. and Jung et al. will have a greater adsorption capability for an aerosol-type pollutant than an adsorption capability for the aerosol-type pollutant of the electrode structure so as to inhibit said electrode structure from adsorbing the aerosol-type pollutant. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.  
Note: Mo et al. (US 20160181571 A1) can be used instead of Jung et al. in above rejection.

Regarding claim 19, Amiotti et al., Krames et al. and Jung et al. further teach “The semiconductor light-emitting device according to claim 16, wherein said adsorbent material (418) is configured as a structure selected from the group consisting of a continuous structure and a patterned structure” (Amiotti et al., fig. 4).

Regarding claim 20, Amiotti et al., Krames et al. and Jung et al. further teach “The semiconductor light-emitting device according to claim 16, wherein said adsorbent material (10, Jung et al.) is disposed at said non-electrode region by a technique selected from the group consisting of spin-coating, deposition, and a combination thereof (CVD, ¶ 0033).

Regarding claim 24, Amiotti et al., Krames et al. and Jung et al. further teach “The 24.  The semiconductor light-emitting device according to claim 16, wherein said semiconductor structure further includes a current spreading layer  (13, Krames et al., ¶ 0049) formed on at least one selected from the group consisting of said first conductive semiconductor layer (10) and said second conductive semiconductor layer (10)”.






Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amiotti et al., Krames et al. and Jung et al. as applied to claim 16 above, and further in view of Jang et al. (US 20070252165 A1) of record.

Regarding claim 17, Amiotti et al., Krames et al. and Jung et al. teach all the limitations described in claim 16.
Jung et al. further teach, wherein said adsorbent material (10) is electrically conductive (graphene is electrically conductive).
But Amiotti et al., Krames et al. and Jung et al. are silent upon the provision of wherein said adsorbent material is electrically connected to said electrode structure and configured as a finger for said electrode structure.
However, Jang et al. teach a similar LED device, wherein the adsorbent material (500, fig. 13; ¶ 0071) is electrically connected to said electrode structure (700) and configured as a finger for said electrode structure.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Amiotti et al., Krames et al., Jung et al. and Jang et al. to include the adsorbent material in electrical connection of electrode structure according to the teachings of Jang et al. with a general motivation of current spreading in the electrode structure and reducing the device size. 



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amiotti et al., Krames et al. and Jung et al. as applied to claim 16 above, and further in view of BEIERLEIN (US 20110095277 A1) of record.

Regarding claim 18, Amiotti et al., Krames et al. and Jung et al. teach all the limitations described in claim 16.
But Amiotti et al., Krames et al. and Jung et al. are silent upon the provision of wherein said adsorbent material is formed with a thickness ranging from 1 nm to 100 nm.
However, BEIERLEIN teaches a similar structure, wherein said adsorbent material is formed with a thickness ranging from 1 nm to 100 nm (¶ 0076).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Amiotti et al., Krames et al., Jung et al. and BEIERLEIN to form the adsorbent material of claimed thickness according to the teachings of BEIERLEIN with a motivation of gettering pollutants effectively. See BEIERLEIN, ¶ 0076. 

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty and can also be used to reject the claims. Applicant is requested to review those prior arts to overcome the future rejection using these arts.
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817